DETAILED ACTION
This action is responsive to the amendment filed with Terminal Disclaimer (TD) on 08/06/2021:
Claims 1-20 have been examined.
Claim 1 has been amended by Applicant.
Claims 1-20 have been allowed.

Response to Amendment
Information Disclosure Statement
1.	Applicant’s response, in remarks from 08/06/2021, to the IDS statement objections to, from the previous Office Action, is acknowledged and considered.

Specification
1.	Applicant’s amendments, filed with Terminal Disclaimer (TD) on 08/06/2021, have overcome the specification objections to from the previous Office Action.

Claim Objections
1.	Applicant’s amendments, filed with Terminal Disclaimer (TD) on 08/06/2021, have overcome the claim 1 objections to from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-20 from the previous Office Action.
	

Double Patenting
1.	Applicant’s Terminal Disclaimer (TD) filed on 08/06/2021 has overcome the nonstatutory double patenting rejection from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims, the examiner was able to find the closest prior art of record, which is Skelton (Pub. No.: US 2012/0253552A1) and Flick (US Pat. No.: 6150926) taken either individually or in combination with other prior art of Villa-Real (Pub. No.: US 2014/0162598A1), McClellan (Pub. No.: US 2008/0294690A1), Miller (Pub. No.: US 2011/0063099A1), Gulec (Pub. No.: US 2013/0066667A1), DeBono (US Pat. No.: US 6927671B2), Schwartz (Pub. No.: US 2004/0056758A1), LeGasse (Pub. No.: US 2009/0153296A1), Yamaguchi (Pub. No.: US 2010/0090817A1), and Walter (US Pat. No.: 6275141B1), who describe devices, systems and methods for use in vehicle operations; in some examples, the devices, systems and methods that can be used to permit safe operation of a vehicle where the vehicle operator may have one or more mobile devices in their possession; and a vehicle security system that includes … a coded override feature for switching to the disarmed mode from the armed mode responsive to operation of the control switch in a predetermined pattern based upon a plurality of user override codes; accordingly, the controller that may also display the number of such codes; the indicator that may be driven to indicate a mode of the security controller or a status of a vehicle sensor.
In regards to claims 1-20, Skelton (Pub. No.: US 2012/0253552A1) and Flick (US Pat. No.: 6150926) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
providing an option for setting operational modes of the vehicle via g display screen of the vehicle, the operational modes including a restricted use mode that is settable using credentials associated with a user account, the user account having the vehicle pre-associated to a user profile associated with the user account;
receiving selection of the restricted use mode, the selection setting the vehicle to be operational without credentials associated with the user account, the restricted use mode including limits that restrict access to a plurality of vehicle inputs;
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/YURI KAN, P.E./             Primary Examiner, Art Unit 3662